IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1841
                            Filed February 17, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

THOMAS PATRICK OLOFSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Lawrence P. McLellan,

Judge.



      Thomas Patrick Olofson challenges his convictions of forgery based on the

claim there was insufficient evidence of one element of the offenses. AFFIRMED.



      Karmen Anderson, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson and Genevieve

Reinkoester, Assistant Attorneys General, for appellee.



      Considered by Doyle, P.J., and Tabor and Ahlers, JJ.
                                           2


AHLERS, Judge.

       Following a trial on the minutes of evidence, the district court found Thomas

Patrick Olofson guilty of two counts of forgery by creating counterfeit checks using

a stranger’s account information and passing the checks to retail businesses in

exchange for goods or services while signing his own name. On appeal, Olofson

does not challenge the district court’s finding that he engaged in the scheme as

described and admits his conduct constituted a crime. His challenge is that his

crime was that of theft by “bad check” in violation of Iowa Code section 714.1(6)

(2019) and not forgery in violation of Iowa Code section 715A.2(1) and

715A.2(2)(a)(3). Finding the district court correctly interpreted the statute in finding

Olofson’s conduct constituted the crime of forgery and substantial evidence

supported the district court’s guilty findings, we affirm Olofson’s convictions of

forgery.

I.     Factual Background

       Olofson purchased goods or services at two separate retail businesses by

giving the retailers checks drawn on a financial institution account of a third party

who did not know Olofson or authorize Olofson to use the account. The checks

bore printing that included the account owner’s account number, the routing

number of the financial institution at which the account owner held the account,

and the name of the financial institution. However, the checks also bore printing

of Olofson’s name and address rather than the name of the account owner. When

giving the checks to the retail businesses in exchange for the goods and services

he received, Olofson signed his own name. The account owner discovered the
                                          3


unauthorized transactions and alerted the financial institution and law

enforcement.

II.    Procedural Background

       Olofson was originally charged with five counts of forgery in violation of Iowa

Code section 715A.2(1) and 715A.2(2)(a)(3).           The charges stemmed from

allegations Olofson had given five checks drawn on accounts of two separate

account holders at several retail businesses in exchange for goods or services.

Olofson filed a motion to dismiss the charges,1 contending his actions did not fit

the crimes charged. The parties reached a plea agreement pursuant to which the

State would dismiss all but two charges. The two remaining charges involved

separate checks issued to separate retail businesses, both of which were drawn

on the same account of the same account owner. The plea agreement allowed

Olofson to continue to challenge the remaining two charges via his motion to

dismiss. If the motion to dismiss was denied, Olofson agreed to a trial on the

minutes of evidence. The district court denied Olofson’s motion. Based on the

agreed-upon trial on the minutes, the district court found Olofson guilty of both

charges of forgery. Olofson appeals.

III.   Standard of Review

       Olofson challenges the sufficiency of the evidence sustaining the district

court’s findings of guilt. Claims of insufficient evidence are reviewed for correction

of legal error. State v. Schiebout, 944 N.W.2d 666, 670 (Iowa 2020). “We will


1 Olofson’s motion was captioned as a “motion for adjudication of law points.” The
district court, noting the rules of criminal procedure no longer provide for a motion
for adjudication of law points, treated the motion as a motion to dismiss pursuant
to Iowa Rule of Criminal Procedure 2.11(2).
                                          4


uphold the verdict on a sufficiency-of-evidence claim if substantial evidence

supports it.” Id. “Evidence is substantial ‘if, when viewed in the light most favorable

to the State, it can convince a rational jury that the defendant is guilty beyond a

reasonable doubt.’” Id. (quoting State v. Trane, 934 N.W.2d 447, 455 (Iowa 2019)).

       The sufficiency of the evidence in this case turns on whether Olofson, by

his actions, made, completed, executed, issued, or transferred a check “so that it

purport[ed] to be the act of another who did not authorize that act” within the

meaning of Iowa Code section 715A.2(1)(b).          This is a question of statutory

interpretation, which we also review for errors at law. State v Alvarado, 875
N.W.2d 713, 715–16 (Iowa 2016).

IV.    Analysis

       To begin our discussion of the merits, we first address the parties’

arguments whether Olofson’s actions constituted the crimes of forgery, as

charged, or should have been charged as theft by “bad check” in violation of Iowa

Code section 714.1(6).2 We need not and do not decide which charge “best fits”

the facts or whether, as Olofson claims, charging forgery instead of theft

constitutes “overcharging.” Our task on appeal is to determine whether Olofson’s

actions constitute the crimes charged, not whether they constitute crimes not

charged, as the prosecutor selects which charges to file and has the burden to


2Iowa Code section 714.1(6) defines one manner of committing the crime of theft
as occurring when a person:
              Makes, utters, draws, delivers, or gives any check, share
      draft, draft, or written order on any bank, credit union, person, or
      corporation, and obtains property, the use of property, including a
      rental property, or service in exchange for such instrument, if the
      person knows that such check, share draft, draft, or written order will
      not be paid when presented.
                                           5

prove the chosen charges. See id. at 718 (“When a single act violates more than

one criminal statute, the prosecutor may exercise discretion in selecting which

charge to file. This is permissible even though the two offenses call for different

punishments. It is common for the same conduct to be subject to different criminal

statutes.” (quoting State v. Perry, 440 N.W.2d 389, 391–92 (Iowa 1989))).

       As previously noted, Olofson does not challenge the finding that he created

the checks at issue3 or that he transferred them to retailers in exchange for goods

or services. He challenges the finding that his conduct constituted the crime of

forgery in violation of Iowa Code section 715A.2(1)(b), which states:

               1. A person is guilty of forgery if, with intent to defraud or
       injure anyone, or with knowledge that the person is facilitating a fraud
       or injury to be perpetrated by anyone, the person does any of the
       following:
               ....
               b. Makes, completes, executes, authenticates, issues, or
       transfers a writing so that it purports to be the act of another who did
       not authorize that act, or so that it purports to have been executed at
       a time or place or in a numbered sequence other than was in fact the
       case, or so that it purports to be a copy of an original when no such
       original existed.

“An essential element of the crime of forgery under the provisions of section

715A.2(1)(b) is that the defendant make, complete, execute, authenticate, issue,

or transfer a writing ‘so that it purports to be the act of another.’” State v. Phillips,

569 N.W.2d 816, 820 (Iowa 1997). This essential element is the only element

Olofson challenges on appeal, claiming the State failed to prove it.            Olofson

contends that, by signing his own name, he did not meet this essential element




3 Olofson was found in possession of the account holder’s account information,
blank check paper, and a printer.
                                          6


because his actions did not “purport[ ] to be the act of another who did not authorize

that act.”

       In support of his contention, Olofson relies primarily on Phillips. In Phillips,

the defendant’s ex-wife had a checking account in her name alone and had been

furnished personalized checks imprinted with her name, social security number,

phone number, and current address. Id. at 817. Phillips took his ex-wife’s checks

to retailers, signed his own name on the checks, and transferred them to the

retailers in exchange for goods or services. Id. In reversing Phillips’s conviction

for forgery, the supreme court found insufficient evidence of the “purports to be the

act of another” element as Phillips signed his own name as drawer, did not

represent that he signed the check as agent or with the authority of his ex-wife,

and did not purport to be acting for her. Id. The court stated, “When a check is

drawn on an existing bank account and signed by the drawer in his or her own

name, the check is exactly what it purports to be—a written request by the drawer

to the drawee bank to pay a specified sum of money to a third person.” Id.

       Olofson argues his conduct is the same as that of the defendant in Phillips,

arguing he cannot be guilty of forgery when he signed his own name and the

checks he passed were “exactly what they purported to be.” We disagree with

both premises of Olofson’s argument. Phillips does not stand for the proposition

that someone cannot be guilty of forgery under any circumstances when the

person signs the person’s own name. It merely holds that such is the case when
                                         7


the document itself is authentic.4 The problem for Olofson is the checks here were

not authentic and they were not what they purported to be.

       Via Iowa Code section 715A.2, our legislature has adopted verbatim the

forgery provisions of section 224.1 of the Model Penal Code, and we presume the

legislature intended our statute to have the same meaning as explained in the

comments to the model law. Id. at 819. The explanatory note to this section of the

Model Penal Code states the forgery provision is drafted to prohibit conduct “so as

to focus the offense upon falsity as to genuineness or authenticity, rather than upon

the falsity of any statement contained in a legitimate document.” Model Penal

Code § 224.1 (Am. L. Inst.).

       Here, unlike in Phillips, the checks Olofson made and transferred were not

authentic and were not what they purported to be. The checks purported to be

drawn on the account designated by the account and financial institution routing

numbers printed in the lower left-hand corner of the check. In that sense they may

have been what they purported to be. However, by Olofson’s name and address

being printed in the upper left-hand corner of the checks, the checks also

represented that Olofson was the account owner associated with the unique

account and financial institution routing numbers printed on the checks and the


4 In United State v. Tasher, a case involving stolen United States Postal Service
money orders that were claimed to have been forged, the court explained how a
person signing the person’s own name (or initials) can still be guilty of forgery by
stating: “Whoever placed the initials on the money orders, whether it be his own
initials, those of someone else, or merely two letters randomly selected from the
alphabet, did so intending to lend authenticity to the money orders when, in fact,
they were false.” 453 F.2d 244, 246 (10th Cir. 1972). The same is true here. By
use of checks that purported to show him as the account owner and signing his
own name, Olofson intended to “lend authenticity” to the checks when, in fact, they
were fake.
                                         8


account owner had authorized the production of the checks in Olofson’s name. In

that sense, the checks were not what they purported to be.

       By making or transferring checks that included printing as if Olofson was

the account holder who had authorized the creation of the checks, Olofson’s

conduct met the essential element of forgery that the checks he made and

transferred purported to be the act of another who did not authorize the act. That

was the whole point of the counterfeit checks—to dupe the retailers into believing

he was the account owner affiliated with the account upon which the checks were

drawn and he had authorized the creation of checks drawn on the account when

in fact he was not the account owner and the account owner had not authorized

the creation of checks naming Olofson as the account owner. In short, Olofson

made and transferred writings that were not genuine, which is “the very essence

of a forgery.” State v. Brooks, 555 N.W.2d 446, 450 (Iowa 1996); accord State v.

Ross, 512 N.W.2d 830, 831–32, (Iowa Ct. App. 1993) (finding the evidence

sufficient to convict of forgery a defendant who stole blank payroll checks from his

employer, prepared and endorsed the checks in his name without authorization,

and cashed the checks at retailers).

       We find sufficient evidence supporting the conclusion Olofson made and

transferred checks that purported to be the act of another who did not authorize

the act. Therefore, the State met its burden of establishing the only element

challenged on appeal, and we affirm.

       AFFIRMED.